Citation Nr: 0120764	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  92-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from April 1941 to July 1945, 
including a period of internment as a prisoner of war (POW) 
of the German government from December 1944 to March 1945.  
The veteran died in April 1991.  The appellant is his widow.  

On October 14, 1998, the Board of Veterans' Appeals (Board) 
issued a decision, wherein it denied as not well grounded the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  The appellant appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  On 
August 1, 2000, the Court affirmed the Board's decision.  On 
December 11, 2000, the Court withdrew its August 1, 2000 
affirmance, and instead vacated the Board's October 1998 
decision, and remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.  A copy of the Court's Order has been filed in the 
claims folder.  This remand is rendered by the Board in 
response to the Order. 


REMAND

As indicated in the Order, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  For example, in June 2001, the 
appellant's attorney responded to a letter sent by the Board 
in February 2001.  The attorney submitted additional evidence 
for review, in the form of medical treatises and physician 
sheets, without also submitting a waiver of the RO's 
consideration of such evidence pursuant to 38 C.F.R. 
§ 20.1304(c) (2000), as was requested by the Board.  Since 
this case is being remanded for other reasons, pursuant to 
the Court's Order, the failure to submit a waiver of RO 
consideration is moot, as the RO will review the evidence of 
record in its entirely prior to any determination on the 
merits. 

In the June 2001 correspondence, the appellant's attorney 
also requested that the case be remanded pursuant to the 
enactment of VCAA.  The attorney made specific requests that 
the Board 1.) let the appellant know if additional 
information was needed in order to obtain relevant private or 
federal records; 2.) get an independent medical opinion to 
determine if any of the veteran's service connected 
conditions contributed to his death, to establish a link 
between the veteran's service-connected disabilities and his 
cause of death, and to advise the medical opinion writer 
that, or of the, facts that have been accepted as true by VA; 
and 3.) pursuant to the VCAA, to explain to the appellant the 
types of evidence necessary to substantiate the claim, such 
as whether lay or buddy statements would help.  

Regarding the specificity with which the request for remand 
is made, indeed, the appellant's attorney can rest assured 
that where the remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Therefore, the Board herein advises the RO, 
in the first instance, to comply with all of the newly 
enacted notice and duty to assist provisions provided by the 
VCAA.  Otherwise, the Board notes for the attorney that this 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2000).  Therefore, the 
recitation or certification of all undisputed facts in this 
case is unnecessary at this time.  

Pertinent to this remand initially, is that the record shows 
that the veteran's cause of death was listed on the death 
certificate as cardiac arrest due to hypertension and 
probable sepsis of an unknown cause.  Service connection for 
PTSD and frozen feet were in effect at the time of his death.  
The appellant contends that the veteran's death was brought 
on, in part, by his service-connected PTSD, in that his 
severe PTSD caused resultant heightened agitation during his 
final hospitalization, requiring restraints and medication, 
and eventually contributed to the cause of his death, as 
listed on the death certificate.  Lacking in the record is 
any medical opinion linking the veteran's service-connected 
PTSD to the cause of his death.  

Secondly, the appellant contends that the veteran had 
respiratory problems which were caused by exposure to mustard 
gas in service, and that the respiratory problems also 
contributed to his death.  Specifically, the appellant has 
asserted that the veteran was exposed to mustard gas during 
training exercises in service, and that he spilled a vesicant 
agent on his hands.  In assisting the appellant in the 
development of her claim, the RO contacted the National 
Personnel Records Center and the United States Army Chemical 
and Biological Defense Agency to confirm the veteran's 
exposure.  The record shows that the former had no records of 
exposure, and the latter responded requesting additional 
information.  The appellant was not able to provide the 
information requested, such as the specific dates of 
exposure, and no further confirmation was thus possible from 
the agency or the VA.  Information has also been received 
from the Pennsylvania National Guard in response to a remand 
request from the Board in 1993.

Upon her own initiative, the appellant also contacted a 
comrade who served with the veteran during the time he was 
supposed to have been exposed.  In a lay statement received 
from the comrade in November 1991, it was confirmed that the 
veteran's unit had chemical warfare testing, and he could not 
recall the veteran participating in such testing.  
Reportedly, the concentrations of mustard gas and Lewisite 
were very small, and the trainees were merely given what is 
referred to as "the sniff test" to acquaint them with the 
odor.  He doubted that the veteran could have gotten the 
agent on his hands unless he participated in preparing the 
test materials.  See 38 C.F.R. § 3.316 (2000).  The appellant 
is invited to submit any obtainable evidence that would be 
pertinent to the question of inservice exposure to the agent 
in question, or that might serve to show that respiratory 
problems are otherwise related to service, and also 
contributed in a material way to the veteran's demise.  See 
38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

As a general matter, it is emphasized that in order to 
establish service connection for cause of death, the evidence 
of record must show that a disability incurred or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).  The service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  It is not sufficient to show that the service-
connected disability casually shared in producing death, 
rather a causal connection must be shown.  Id.  Disability 
which is proximately due to or the result of a service-
connected disease or injury is also service connected.  
38 C.F.R. § 3.310 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain releases for any 
private medical opinions solicited by the 
appellant in conjunction with this claim.  

a.)  In that regard, the RO should 
ask the appellant whether the physicians 
cited in the medical treaties and 
physician sheets, submitted by her 
directly to the Board in June 2001, also 
have corresponding medical opinions about 
the cause of the veteran's death.  If so, 
the RO should request the indicated 
records.  Otherwise, the RO will review 
the submitted medical treaties and 
physician sheets in the context of case 
review. 

b.)  Also in that regard, the 
appellant is free to submit any 
additionally obtainable information 
pertinent to the matter of the extent and 
character of inservice exposure to 
mustard gas, as well as any additionally 
developed medical evidence having the 
effect of relating respiratory problems 
to the veteran's period of service, as 
well as to his death.  

3.  The RO should request a review of the 
claims folder by a VA psychiatrist 
familiar with the effects of post-
traumatic stress disorder, in order that 
the physician may provide an opinion 
about whether and to what extent the 
veteran's service connected PTSD may have 
materially caused or contributed to his 
death.  The claims folder, along with 
this remand, must be made available to 
the examiner for review before an opinion 
is provided on this matter.  
Specifically, the psychiatrist is asked 
to provide an opinion of whether it is as 
likely as not that the veteran's service-
connected severe PTSD, and alleged 
resultant agitation during his terminal 
hospital stay, contributed to the cause 
of his death.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative, should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





